                             UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                       )
IN RE:                                 )     Chapter 7 Bankruptcy
MCQUILLEN PLACE COMPANY, LLC,          )     Case No. 19-00507
                                       )
             Debtor,                   )
                                       )
       v.                              )     Adversary Case No. 20-09040
                                       )
                                       )
FIRST SECURITY BANK & TRUST            )     RESISTANCE TO MOTION FOR SUMMARY
COMPANY,                               )     JUDGMENT
             Plaintiff,                )
                                       )
vs.                                    )
                                       )
JAMES A. GRAY aka JAMES GRAY           )
             Defendant.                )


       COMES NOW, James Gray and brings this Resistance to Motion for Summary Judgment

and in support states as follows:

       1.      Plaintiff has failed to provide sufficient legal support for a finding of summary

               judgment. In Plaintiff’s Brief, Plaintiff failed to even provide the standard of

               review on a motion for summary judgment let alone even pled that Plaintiff has

               met its burden. In fact, the words “summary judgment” only appear in the

               introductory sentence and plea for relief of the brief. Thus, even assuming

               arguendo that Plaintiff has met its burden, Plaintiff has failed to plead a

               sufficiently what that burden or even that the burden was in fact met. This

               failure alone must result in a denial of Plaintiff’s Motion for Summary Judgment.

       2.      11 U.S.C. §105 provides for coercive relief. In re Dyer, 322 F.3d 1178, 1192 (9th

               Cir. 2003). Defendant James Gray complied with the Court’s Order and produced
     the documents requested on March 10, 2021. As a result, there is no coercive

     relief that can be provided, and the action is therefore moot.

3.   Plaintiff has asked the Court for to enter an order “[a]ssessing against Gray

     personally any and all costs and expenses and attorney’s fees incurred by the

     Bank in prosecuting the underlying Motion and this Complaint” and

     “[c]ompletely disallowing any and all claim asserted or to be asserted by Gray

     personally.”

4.   The Court cannot grant Plaintiff the relief it requests because the relief is outside

     the scope of the power granted to the Court pursuant to 11 U.S.C. §105. The

     Courts have held that 11 U.S.C. §105 does not provide for any punitive relief

     but rather provides for coercive relief. I In re Dyer, 322 F.3d at 1192; In re Hardy,

     97 F.3d 1384, 1390 (11th Cir. 1996). In other words, 11 U.S.C. §105 does not

     support Plaintiff’s request for “[a]ssessing against Gray personally any and all

     costs and expenses and attorney’s fees incurred by the Bank in prosecuting the

     underlying Motion and this Complaint” nor does it provide Plaintiff’s with relief

     in the form of “[c]ompletely disallowing any and all claim asserted or to be

     asserted by Gray personally.”

5.   Plaintiff cites Penfield Co. v. SEC, 330 U.S. 585 (1947). While the Court did hold

     uphold sanctions in that case, they did so pursuant to the Security and Exchange

     Commission’s power under 15 U.S.C.A. § 77v to request sanctions for individuals

     who fail to adhere to the Commission’s subpoenas. Plaintiff cannot rely on the

     power given to the Security and Exchange Commission and therefore both the
     15 U.S.C.A. § 77v and the Penfield decision are inapplicable to the current

     proceeding.

6.   Next, the Plaintiff cites Shillitani v. United States, 384 U.S. 364 (1966) dealt with a

     contempt of a witness who directly refused the orders of the presiding judge

     while the testifying. The standard used to uphold the contempt in that case was

     a finding of “willful disobedience.” Moreover, the Court noted that the contempt

     in that case was coercive and not punitive as the witness would be released from

     confinement immediately upon the witness’s agreement to testify. Id. at 369. To

     the extent that Plaintiff relies on Shillitani for its request for punitive sanctions,

     its reading of Shillitani is flawed, as the Court’s rationale explained that the

     contempt was remedial. Id.

7.   Plaintiff also cites International Union et al. v. Bagwell, 512 U.S. 821 (1994).

     Bagwell is a criminal contempt case for which the Supreme Court held that the

     right to a jury trial was applicable. As a result, it has no relevancy to this civil

     contempt action.

8.   Moreover, Plaintiff stated that it can be afforded relief pursuant to 18 U.S.C.

     §401. However, the Courts have already held that the Bankruptcy Court’s power

     of contempt is governed by 11 U.S.C. §105 and that 18 U.S.C. §401 does not

     confer power upon the Bankruptcy Court. Matter of Hipp, Inc., 895 F.2d 1503,

     1518 (5th Cir. 1990); See also United States v. Revie, 834 F.2d 1198 (5th Cir.1987),

     cert. denied, 487 U.S. 1205, 108 S.Ct. 2845, 101 L.Ed.2d 882 (1988).
9.    Lastly, Plaintiffs argument to the Court is inaccurate. Plaintiff states that “the

      Bank Gray’s and new counsel communicated, and the parties agreed Gray will

      comply with the August 3, 2020 Order by no later than August 24, 2020.” (pgs. 3-

      4). That is not entirely accurate. The Bank has sent numerous discovery requests

      in the various cases associated with this proceeding. While the parties did have

      numerous conversations surrounding discovery responses, Gray’s counsel was

      never made aware that there was a pending discovery requested contained

      within a Motion for Production. While it is possible that Plaintiff’s counsel

      mentioned the requests at issue, they were merely one of several requests that

      Defendants were tasked with responding to.

10.   At the time, and presently, there were and are dozens of pending discovery

      requests in related cases. Given the fact that Defendant’s counsel appeared after

      Plaintiff’s Motion for Production of Documents was filed and the fact that

      Defendant’s counsel was and currently is tasked with responding to dozens of

      requests in this and related cases, any failure to respond was a mere oversight.

11.   In conclusion, the Bank is not entitled to summary judgment because the relief

      they request is outside the scope of authority granted to the Court pursuant to

      11 U.S.C. §105. Moreover, Plaintiffs acted in good faith in attempting to respond

      to the numerous requests sent by Plaintiffs in this and the multiple other related

      cases. Any failure in responding was a mere oversight due to the sheer volume of

      requests that have been propounded on Defendants.
      WHEREFORE, Defendant respectfully prays that the Court deny Plaintiff’s Motion for

Summary Judgment.


                                         By:     /s/ Peter C. Riley
                                                 PETER C. RILEY            AT0006611
                                                 TOM RILEY LAW FIRM, P.L.C.
                                                 4040 First Avenue NE
                                                 P.O. Box 998
                                                 Cedar Rapids, IA 52406-0998
                                                 Ph.: (319) 363-4040
                                                 Fax: (319) 363-9789
                                                 E-mail: peterr@trlf.com
